       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROVIER CARRINGTON,

                           Plaintiff,

                          -v.-
                                                             18 Civ. 4609 (KPF)
BRIAN GRADEN; BRIAN GRADEN MEDIA, LLC;
VIACOM, INC.; VIACOM INTERNATIONAL INC.;                           ORDER
PARAMOUNT PICTURES CORPORATION; BRAD
GREY; BRAD GREY ESTATE; and BRAD ALAN
GREY TRUST,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      This litigation has generated a number of opinions of the Court, both oral

and written, all of which are incorporated by reference. See generally

Carrington v. Graden, No. 18 Civ. 4609 (KPF), 2020 WL 5503537 (S.D.N.Y.

Sept. 21, 2020) (“Carrington I”) (discussing, inter alia, prior oral decision of

October 11, 2019); Carrington v. Graden, No. 18 Civ. 4609 (KPF), 2020 WL

5758916 (S.D.N.Y. Sept. 28, 2020) (“Carrington II”). What this procedural

history makes clear is that Plaintiff Rovier Carrington had numerous

opportunities to participate fully in this action, but instead elected to disengage

once his spoliation and fabrication of documents came to light. The

consequences of Plaintiff’s actions now manifest themselves in two related

motions: the first, a motion by Defendants for an order to show cause why

Plaintiff and Plaintiff’s new counsel, G. Scott Sobel, Esq., should not be held in

civil contempt; and the second, a motion from Plaintiff requesting relief

pursuant to Rule 60 of the Federal Rules of Civil Procedure. The arguments
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 2 of 18




made in Plaintiff’s and Mr. Sobel’s submissions in both motions overlap to a

significant extent and stem from various misperceptions about this case. For

this reason, the motions are addressed together in this Order. And for the

reasons set forth in the remainder of this Order, Defendants’ motion for an

order to show cause is granted, while Plaintiff’s Rule 60 motion is denied.

                                     BACKGROUND 1

A.    Procedural History

      The facts and procedural history of this case have been previously, and

exhaustively, detailed by the Court in its oral and written opinions. See, e.g.,

Carrington I, 2020 WL 5503537, at *1-4; Carrington II, 2020 WL 5758916, at

*1-8. The Court therefore focuses on facts relevant to resolving the instant

motions.

      On October 11, 2019, pursuant to an oral decision issued earlier that

day (Dkt. #171), the Court issued an order dismissing this action because of

Plaintiff’s misconduct in the litigation (the “Order of Dismissal”) (Dkt. #147).

But as detailed in Carrington I, the fora changed, but Plaintiff’s misconduct

persisted. In consequence, in an Opinion and Order issued on September 11,


1     The facts stated herein are primarily drawn from filings on the public docket, including
      the Court’s prior opinions. For ease of reference, the Court refers to the parties’
      submissions as follows: Defendants’ Memorandum of Law in Support of Their
      Application for an Order to Show Cause is referred to as “Def. OSC Br.” (Dkt. #193);
      Plaintiff’s response to Defendants’ application is referred to as “Pl. OSC Opp.” (Dkt.
      #196); Mr. Sobel’s respective responses to Defendants’ application are referred to as
      “Sobel [1st/2d] OSC Opp.” (Dkt. #198, 204); Defendants’ Reply Memorandum of Law in
      Support of their Application for an Order to Show Cause is referred to as “Def. OSC
      Reply” (Dkt. #202); Plaintiff’s Rule 60 Motion is referred to as “Pl. Rule 60 Motion” (Dkt.
      #197); and Defendants’ opposition to Plaintiff’s Rule 60 Motion is referred to as “Def.
      Rule 60 Opp.” (Dkt. #201). In addition, the declarations of Christopher LaVigne are
      referred to as “LaVigne Decl.” (Dkt. #194) and “LaVigne Reply Decl.” (Dkt. #203).

                                               2
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 3 of 18




2020, this Court found that Plaintiff’s conduct both prior to and following the

Court’s Order of Dismissal — the more recent of which was accomplished with

Mr. Sobel’s assistance — provided the Court with sufficient justification to

enjoin Plaintiff from filing any future suits in federal or state court arising from

or relating to the subject matter in the instant action without the prior

authorization of this Court (the “Injunction”). See Carrington I, 2020 WL

5503537, at *6.

      Even this order did not engender compliance. To the contrary, on

November 3, 2020, the Court received an application from Defendants for an

order to show cause why Plaintiff and Mr. Sobel should not be held in civil

contempt of court for violating the Injunction. (Dkt. #192-194). Defendants

informed the Court that Plaintiff, represented by Mr. Sobel, had filed a

complaint in the United States District Court for the Central District of

California (the “CDCA Complaint”) against Defendants and other parties

(including this Court), asserting many of the same claims that Plaintiff had

unsuccessfully advanced before this Court. (Id.; see also Dkt. #194-8).

Plaintiff and Mr. Sobel submitted their respective oppositions to Defendants’

application on November 20, 2020. (Pl. OSC Opp.; Sobel 1st OSC Opp.). 2 The

same day, Plaintiff filed a motion requesting relief pursuant to Rule 60 of the

Federal Rules of Civil Procedure from the Court’s Order of Dismissal and



2     Mr. Sobel filed an additional and unsolicited response in opposition to Defendants’
      application on December 14, 2020. (Sobel 2d OSC Opp.). This submission largely
      reiterates the arguments made in Plaintiff’s response, asserting that they apply as well
      to Mr. Sobel. (Id. at 3).

                                              3
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 4 of 18




Injunction. (Pl. Rule 60 Motion). On December 11, 2020, Defendants

submitted briefing in further support of their application and in opposition to

Plaintiff’s Rule 60 motion. (Def. OSC Reply; Def. Rule 60 Opp.).

B.    Plaintiff and Mr. Sobel’s Proffered Arguments and Assertions

      In their filings, Plaintiff and Mr. Sobel repeat claims that are at once

unsupported and unsupportable. In fact, it disturbs the Court that these

submissions were made with the assistance of counsel, given how closely they

hew to the line of bad faith. Given the repetitive and interlocking nature of

Plaintiff’s submissions, the Court will address a few of Plaintiff’s representative

assertions at the outset.

      First, Plaintiff belatedly challenges certain actions taken by the Court

early on in the instant litigation, including the use of pre-motion letter briefing

pursuant to the Court’s Individual Rules of Practice in Civil Cases, as well as

expedited discovery. Plaintiff now argues that these actions, in which his then-

counsel participated, not only served to deprive the Court of subject matter

jurisdiction, but also violated Plaintiff’s right to legally sufficient notice. While

Plaintiff’s disaffection for expedited discovery and the occasional use of letter

motions is duly noted, the legal ramifications he ascribes to these judicial tools

are wholly without merit. The Court had jurisdiction over this action at its

inception pursuant to the federal question that was presented in Plaintiff’s

Complaint. The Court also had the authority, and indeed the duty, to order

targeted discovery on the bona fides of Plaintiff’s evidence in this case prior to

the entry of a case management plan. See, e.g., Chambers v. NASCO, Inc., 501

                                          4
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 5 of 18




U.S. 32, 44 (1991) (courts have inherent authority “to conduct an independent

investigation in order to determine whether [they have] been the victim of

fraud”). The Court has detailed the necessity of this decision in its prior

opinions. See Carrington I, 2020 WL 5503537, at *2-4; Carrington II, 2020 WL

5758916, at *2-5. Lastly, Plaintiff was often represented by counsel in this

case; he had notice of all court proceedings; and he made conscious and

strategic decisions as to his participation in those proceedings. See Carrington

I, 2020 WL 5503537, at *1-3; Carrington II, 2020 WL 5758916, at *6, 8.

      Second, Plaintiff now challenges the Injunction on the basis that the

Court was required to consider the merits of his pleadings before deeming him

a “vexatious litigant.” (Pl. OSC Opp. 15). Grossly misstating the law and the

procedural history, he asserts repeatedly that he “does not have a history of

vexatious litigation.” (Id. at 17, 18). But as the Court detailed in its prior

opinions, Plaintiff repeatedly “engaged in a pattern of filing outrageous claims,

fabricating evidence, attempting to escape the consequences of such

fabrication, and then refusing to appear in court.” Carrington I, 2020 WL

5503537, at *5. Defendants’ briefing summarizes representative instances of

Plaintiff’s fraud on counsel and the Court. (Def. Rule 60 Opp. 16-17). And not

one, but two, judges have now dismissed Plaintiff’s claims with prejudice upon

the discovery of this egregious abuse of the judicial process — in both the

instant litigation as well as in Plaintiff’s subsequent Los Angeles Superior Court

action. Carrington I, 2020 WL 5503537, at *4. Therefore, when this Court

issued the Injunction on September 11, 2020, it carefully considered this

                                         5
         Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 6 of 18




history of vexatious litigation, and properly enjoined Plaintiff from further

litigation in accordance with the law of this Circuit. Id. at *5-6.

      Lastly, Plaintiff attempts to compensate for the fatal deficiencies in his

arguments with the newly-minted claim that the Court must have accepted a

“bribe” from Defendants. (Pl. Rule 60 Motion 8-9; Pl. OSC Opp. 8-9). He

argues that this “reasonable inference” robs the Court of judicial immunity and

subject matter jurisdiction and, further, that it serves as a basis for Plaintiff’s

CDCA Complaint. (Pl. Rule 60 Motion 8; Pl. OSC Opp. 8). It does none of these

things. It does, however, represent a troubling evolution in Plaintiff’s history of

misconduct before the Court, viz., from fabricating evidence against

Defendants to fabricating allegations of bribery against Defendants and this

Court.

                                   DISCUSSION

A.    The Court Denies Plaintiff’s Motion for Relief from Final Judgment

      1.      Applicable Law

      Rule 60(b) states that a “court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the following

reasons: [i] mistake, inadvertence, surprise, or excusable neglect; [ii] newly

discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b); [iii] fraud ...

misrepresentation, or misconduct by an opposing party; [iv] the judgment is

void; [v] the judgment has been satisfied ... or [vi] any other reason that

justifies relief.” Fed. R. Civ. P. 60(b). In the Second Circuit, relief


                                          6
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 7 of 18




under Rule 60(b) is considered “extraordinary,” Nemaizer v. Baker, 793 F.2d

58, 61 (2d Cir. 1986), and “generally not favored,” Ins. Co. of N. Am. v. Pub.

Serv. Mut. Ins. Co., 609 F.3d 122, 131 (2d Cir. 2010). It is to be granted “upon

a showing of exceptional circumstances,” id., that is, “‘in the rare instance’

where a judgment is fundamentally infirm on one of these bases.” Sanchez v.

MTV Networks, 525 F. App’x 4, 6 (2d Cir. 2013) (summary order) (quoting

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010)). Relief

under Rule 60(b) is warranted only when: “(i) there is highly convincing

evidence in support of the motion[;] (ii) the movant shows good cause for failing

to act sooner[;] and (iii) the movant shows that granting the motion will not

impose an undue hardship on any party.” Delville v. Firmenich Inc., 23 F.

Supp. 3d 414, 419 (S.D.N.Y. 2014) (citation and internal quotation marks

omitted).

      2.     Analysis

      Plaintiff makes three arguments as to why he is entitled to relief

pursuant to Rule 60: (i) all prior Orders in the case are void for lack of subject

matter jurisdiction and violations of due process; (ii) fraud upon the Court (and

by the Court); and (iii) the interests of justice require it. For substantially the

reasons set forth in Defendants’ opposition brief, Plaintiff is simply not entitled

to this extraordinary relief.

      Plaintiff first argues that Rule 60(b)(4) provides him with grounds for

relief. (Pl. Rule 60 Motion 4). A judgment can be deemed void under

Rule 60(b)(4) in only two circumstances: “[t]he movant must demonstrate either


                                          7
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 8 of 18




‘a certain type of jurisdictional error’ or ‘a violation of due process that deprives

a party of notice or the opportunity to be heard.’” Sec. & Exch. Comm’n v.

Allaire, No. 03 Civ. 4087 (DLC), 2019 WL 6114484, at *2 (S.D.N.Y. Nov. 18,

2019) (quoting Espinosa, 559 U.S. at 270). Plaintiff has made neither showing

here. As Defendants have stated, and as Plaintiff has previously conceded, the

Court had subject matter jurisdiction over Plaintiff pursuant to the federal

question that was presented in his Complaint, and any quarrels Plaintiff now

has with the Court’s Individual Rules of Practice and discovery decisions do not

deprive the Court of jurisdiction. (See, e.g., Dkt. #56 (joint letter stating “[t]he

parties agree that the Court has original federal question jurisdiction over this

matter pursuant to 15 U.S.C. § 4 and 28 U.S.C. § 1331 and that the Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367(a)”)). Plaintiff argues that various purported failures by the

Court to comport with the Federal Rules of Civil Procedure resulted in the

“usurp[ing]” of jurisdiction. (Pl. Rule 60 Motion 5). However, even if Plaintiff’s

belatedly raised disputes with the Court’s practices were meritorious (and the

Court makes no such concession), they would still fail to establish any loss of

the Court’s jurisdiction. See Nemaizer, 793 F.2d at 65 (finding that courts do

not “plainly usurp jurisdiction when [they] merely commit[] an error in the

exercise of that power”).

      Further, as to the alleged due process violations, Plaintiff has not

demonstrated that he was “deprive[d] [] of notice or the opportunity to be

heard.” Espinosa, 559 U.S. at 271. Firstly, Plaintiff has failed to identify, let

                                          8
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 9 of 18




alone put forth any “highly convincing” evidence of any error in the

proceedings. Delville, 23 F. Supp. 3d at 419. But also, as the record amply

demonstrates, Plaintiff, who again was represented by counsel during much of

the litigation, received actual notice of the proceedings and took full advantage

of the opportunities to be heard, strategically absenting himself from

conferences when it suited him to do so. See Carrington I, 2020 WL 5503537,

at *2-4; Carrington II, 2020 WL 5758916, at *6. He cannot now use Rule

60(b)(4) as “a substitute for [] timely appeal[s]” of the Order of Dismissal and

Injunction that he elected not to pursue. Espinosa, 559 U.S. at 270.

      Plaintiff also argues that the Order of Dismissal and Injunction must be

vacated due to “fraud on the court.” (Pl. Rule 60 Motion 13-16). As

Defendants note, while Plaintiff cites to Rule 60(b)(3) in support of this

argument, he would do better to rely upon Rule 60(d)(3) of the Federal Rules of

Civil Procedure, which empowers the Court to “set aside a judgment for fraud

on the court.” Fed. R. Civ. P. 60(d)(3). 3 While Plaintiff reiterates the same

arguments addressed above, they are no more successful here, for Plaintiff can

cite no fraud on the Court other than his own. (See Dkt. #170 at 48-49

(determining “under a clear and convincing evidence standard, that Mr.

Carrington ha[d] sentiently set in motion some unconscionable scheme,




3     In any event, if Plaintiff intends to rely on Rule 60(b)(3), as Defendants note, his claim
      was time-barred with respect to the Order of Dismissal, as his Rule 60 Motion was filed
      more than a year after the October 11, 2019 entry of the Court’s Order of Dismissal.
      (Def. Rule 60 Opp. 19 n.10 (citing Fed. R. Civ. P. 60(c)(1)).

                                              9
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 10 of 18




calculated to interfere with the judicial system’s ability impartially to

adjudicate the action”)).

      For essentially the same reasons, Plaintiff’s pursuit of relief under Rule

60(b)(6), “in the interests of justice,” also fails. In their briefing, Defendants

outline a number of grounds for rejecting Plaintiff’s Rule 60(b)(6) challenge

(Def. Rule 60 Opp. 21-23), including that Plaintiff is endeavoring to use Rule 60

improperly to “relitigate matters already resolved by the court adversely to

[Plaintiff],” Batac Dev. Corp. v. B&R Consultants Inc., No. 98 Civ. 721 (CSH),

2000 WL 307400, at *3 (S.D.N.Y. Mar. 23, 2000); and that Plaintiff seeks relief

from an Injunction that resulted from his own fraudulent conduct in this

matter, see Marshak v. Sheppard, 381 F. Supp. 3d 261, 265 (S.D.N.Y. 2019)

(finding that a party’s “unclean hands … weigh[ed] against granting his

[Rule 60] motion”). On this record, the Court easily concludes that Plaintiff has

failed to meet his burden of showing “extraordinary circumstances justifying

relief.” Nemaizer, 793 F.2d at 63.

B.    The Court Grants Defendants’ Motion for an Order to Show Cause

      1.      Applicable Law

      “[C]ourts have inherent power to enforce compliance with their lawful

orders through civil contempt.” Waterkeeper Alliance, Inc. v. Salt, 829 F. App’x

541, 543 (2d Cir. 2020) (summary order) (quoting Spallone v. United States,

493 U.S. 265, 276 (1990)). That power “reaches both conduct before the court

and that beyond the court’s confines.” Chambers, 501 U.S. at 44.




                                         10
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 11 of 18




      A court may hold a party in civil contempt for failure to comply with

a court order if: “[i] the order the party failed to comply with is clear and

unambiguous[;] [ii] the proof of noncompliance is clear and convincing[;] and

[iii] the party has not diligently attempted to comply in a reasonable manner.”

Al Hirschfeld Found. v. Margo Feiden Galleries Ltd., 438 F. Supp. 3d 203, 207

(S.D.N.Y. 2020) (quoting CBS Broadcasting Inc. v. FilmOn.com, Inc., 814 F.3d

91, 98 (2d Cir. 2016)). “The contemnor need not willfully violate the order for

contempt to be appropriate.” Jolen, Inc. v. Kundan Rice Mills, Ltd., No. 19 Civ.

1296 (PKC), 2019 WL 2949988, at *3 (S.D.N.Y. July 9, 2019) (citing Paramedics

Electromedicina Comercial, Ltda v. GE Med. Sys. Info. Techs. Inc., 369 F.3d 645,

655 (2d Cir. 2004)).

      Civil contempt sanctions are used as a tool to “coerce the contemnor into

future compliance with the court’s order or to compensate the complainant for

losses resulting from the contemnor’s past noncompliance.” New York State

Nat’l Org. for Women v. Terry, 886 F.2d 1339, 1352 (2d Cir. 1989). A district

court has “broad discretion to fashion an appropriate coercive remedy … based

on the nature of the harm and the probable effect of alternative sanctions.”

Equal Emp’t Opportunity Comm’n v. Local 28, Sheet Metal Workers Int’l Ass’n,

247 F.3d 333, 336 (2d Cir. 2001) (per curiam) (citation and internal quotation

marks omitted).




                                         11
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 12 of 18




      2.      Analysis

      The Court finds Plaintiff and Mr. Sobel to be in contempt of the Court’s

Injunction. Contempt sanctions are an appropriate response to their deliberate

noncompliance.

      First, the Court’s Injunction is “clear and unambiguous.” Al Hirschfeld

Found., 438 F. Supp. 3d at 207 (citation and internal quotation marks

omitted). The Injunction orders that Plaintiff “be forbidden from filing any

future suits in federal or state court arising from or relating to the subject

matter in the instant action without the prior authorization of this Court.”

Carrington I, 2020 WL 5503537, at *6. This clearly and unambiguously directs

Plaintiff to refrain from filing suits related to this action without the Court’s

approval. See Nat’l Basketball Assoc. v. Design Mgmt. Consultants, Inc., 289 F.

Supp. 2d 373, 377 (S.D.N.Y. 2003) (“[An order is] clear and unambiguous

where it is specific and definite enough to apprise those within its scope of the

conduct that is being proscribed or required.” (citation and internal quotation

marks omitted)). Further, it is consistent with similar anti-filing orders

imposed against vexatious litigants that have been upheld by the Second

Circuit. See, e.g., Eliahu v. Jewish Agency for Israel, 919 F.3d 709, 715-16 (2d

Cir. 2019).

      Second, Defendants have provided “clear and convincing” evidence of

Plaintiff and Mr. Sobel’s noncompliance with the Injunction. Al Hirschfeld

Found., 438 F. Supp. 3d at 207 (citation and internal quotation marks

omitted). The CDCA Complaint, which names a number of the same

                                         12
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 13 of 18




Defendants in this matter, Defendants’ counsel, as well as this Court, clearly

arises from and relates to the Injunction. Defendants have detailed much of

the overlap in their submissions (see Def. OSC Br. 7), but in brief, Plaintiff

again broadly alleges sexual abuse purportedly suffered due to the actions of

Defendants and their agents (CDCA Complaint ¶¶ 16-18, 86-97, 113, 115, 116,

132-143, 253-73); a scheme to cover up this abuse through various measures,

including the signing of non-disclosure agreements (id. at ¶¶ 129, 130, 137);

and claims of retaliation, quid pro quos, and misappropriation (id. at ¶¶ 117,

130, 132, 273-86). Many of these allegations are direct excerpts from Mr.

Sobel’s demand letter that resulted in the issuance of the Injunction.

(Compare, e.g., id. at ¶¶ 132-45, with Dkt. #174-3 at 9-12). Indeed, the CDCA

Complaint itself highlights Plaintiff’s and Mr. Sobel’s noncompliance with the

Injunction, conceding that “Judge Failla and Defendants placed an injunction

against Carrington filing the present action.” (CDCA Complaint ¶ 221

(emphasis added)). Plaintiff and Mr. Sobel failed to seek the Court’s approval

prior to filing the CDCA Complaint. There is thus “clear and convincing”

evidence of their noncompliance with the Injunction.

      Lastly, Plaintiff’s and Mr. Sobel’s deliberate failure to request the Court’s

permission prior to filing the CDCA Complaint demonstrates that they have not

“diligently attempted to comply in a reasonable manner” with the Injunction.

Al Hirschfeld Found., 438 F. Supp. 3d at 207 (internal quotation marks and

citation omitted). Accordingly, the Court may hold them in civil contempt of its

Injunction.

                                        13
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 14 of 18




      In their responses to Defendants’ motion, Plaintiff and Mr. Sobel raise a

number of the same arguments already addressed both at the outset of this

Order and in the context of Plaintiff’s Rule 60 motion, asserting the Court’s

lack of jurisdiction and misstating the procedural history that resulted in the

Injunction. (Pl. OSC Opp. 4-17; Sobel 2d OSC Opp. 3-17). The Court will

briefly address those arguments that are specific to Plaintiff’s and Mr. Sobel’s

briefing on Defendants’ motion.

      In his initial response to Defendants’ motion, Mr. Sobel asserts that the

Court lacks personal jurisdiction over him because: (i) he has not been, and is

not now, a party to the instant litigation, and (ii) he has not received sufficient

service of the contempt papers. (Sobel 1st OSC Opp. 2). However, neither

argument exempts Mr. Sobel from a contempt finding.

      Courts both within and outside this Circuit “routinely exercise personal

jurisdiction in contempt proceedings over nonparties on the basis that

nonparties may not assist, aid, or abet a violation of an order that directly

binds a party … over whom the court has personal jurisdiction.” Aviv v.

Brainard, No. 18 Civ. 5088 (PKC), 2018 WL 4927912, at *1 (S.D.N.Y. Oct. 11,

2018) (citing cases). Courts do so on the basis “that intentionally violating an

injunction is conduct designed to have purpose and effect in the forum, and

that the authority to force compliance is necessary to the proper enforcement

and supervision of a court’s injunctive authority and offends no precept of due

process.” Id. at *2 (citation, internal quotation marks, and alteration omitted).

When faced with similar facts, the Second Circuit has found that a non-party

                                         14
       Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 15 of 18




attorney submitted himself to the personal jurisdiction of a district court by

aiding and abetting a violation of the court’s order, as Mr. Sobel has done here.

See Eli Lily & Co. v. Gottstein, 617 F.3d 186, 194-95 (2d Cir. 2010) (reasoning

that “third parties who are in active concert or participation with the parties …

can be enjoined” as this “gives force to injunctions and prevents parties from

violating them by proxy” (citing Fed. R. Civ. P. 65(d) (internal quotation marks

omitted)); see also Hunt v. Enzo Biochem, Inc., 904 F. Supp. 2d 337, 347

(S.D.N.Y. 2012) (finding that a “nonparty who resides outside the territorial

jurisdiction” of the court was nonetheless “subject to [the] court’s jurisdiction

because he had actual notice of the court’s order, and actively aided and

abetted a party in violating that order” (citation and alterations omitted)). But

cf. Gucci America, Inc. v. Weixing Li, 768 F.3d 122, 137-38 (2d Cir. 2014)

(declining to determine whether a district court had specific jurisdiction over a

foreign nonparty bank with limited contacts in the forum). Given his

representation of Plaintiff and “actual notice” of the Injunction, Mr. Sobel was

no less bound to abide by the Injunction than was Plaintiff, pursuant to

Rule 65(d) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P.

65(d)(2)(B) (stating that a court order granting an injunction binds “the parties’

… attorneys” where they “receive actual notice of [the order] by personal service

or otherwise”). 4



4     There can be no argument that Mr. Sobel lacked notice of the Injunction, given his
      involvement in the conduct that led to the Injunction. (See Dkt. #174-3 (Mr. Sobel’s
      August 28, 2020 “settlement demand” letter, which precipitated Defendants’ request
      for, and the Court’s ultimate entry of, the Injunction)). Mr. Sobel received Defendants’
      submissions requesting injunctive relief and informed Defendants that he would not

                                             15
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 16 of 18




      Furthermore, Mr. Sobel has received sufficient notice of the contempt

proceedings. “A court must provide notice to an attorney facing a charge of

contempt prior to convening to consider sanctions so the attorney may prepare

and present a defense to the charges.” Fonar Corp. v. Magnetic Resonance Plus,

Inc., 128 F.3d 99, 102 (2d Cir. 1997); see also Int’l Union, United Mine Workers

of Am. v. Bagwell, 512 U.S. 821, 827 (1994) (“[C]ivil contempt sanctions …

[may be] imposed in an ordinary civil proceeding upon notice and an

opportunity to be heard.”). Defendants’ briefing and supporting papers outline

their service attempts upon Mr. Sobel, demonstrating that in early November,

service of Defendants’ contempt papers and the Court’s responsive

November 4, 2020 Order (Dkt. #195), was conducted on Mr. Sobel by email, as

well as upon an agent at Mr. Sobel’s law office. (Def. OSC Reply 14; LaVigne

Reply Decl. ¶¶ 3, 5, 6 & Ex. C). Defendants also subsequently arranged for

personal service of all relevant papers on November 24, 2020, which Mr. Sobel

acknowledged via email. (LaVigne Reply Decl. ¶¶ 8-9). Mr. Sobel has not only

received adequate notice of the contempt proceedings, but he also took full

advantage of the opportunity to present a defense. (See Sobel 1st OSC Opp.;

Sobel 2nd OSC Opp.). As “a court is not obliged to give a formal warning that

sanctions might be imposed for a violation of the court’s orders,” Sterling

Promotional Corp. v. General Acc. Ins. Co. of New York, 86 F. App’x 441, 445 (2d


      participate in the scheduled pre-motion conference, as he was not “represent[ing]
      [Plaintiff] in any currently pending or past matter”. (LaVigne Decl., Ex. C). The
      Injunction was served on both Plaintiff and Mr. Sobel. (Id. at ¶ 14). And, of course, the
      Injunction is expressly referenced in the CDCA Complaint, drafted, signed, and filed by
      Mr. Sobel. (CDCA Complaint ¶ 221).

                                             16
      Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 17 of 18




Cir. 2004) (summary order) (citation omitted), Mr. Sobel has received far more

than that to which he is entitled.

      Mr. Sobel retorts that the Court lacks jurisdiction to enforce an Order

upon the United States District Court of the Central District of California.

(Sobel 2nd OSC Opp. 17). It is of course correct that the Court cannot instruct

a court in the Central District of California to dismiss Plaintiff’s case, nor would

this Court ever presume to do so. For avoidance of doubt, therefore, the Court

confirms that it is instructing Mr. Sobel and Plaintiff — over whom it does have

power — to withdraw the CDCA Complaint as to Defendants.

      Lastly, both Mr. Sobel and Plaintiff argue that the Court must recuse

itself. (Pl. OSC Opp. 2-3; Sobel 2nd Opp. 18). This is but a reiteration of

Plaintiff’s arguments belatedly challenging the Court’s order of expedited

discovery in this case. The circumstances that led to the Court’s decision to

order expedited discovery have been outlined in the Court’s prior Opinions in

this matter, and need not be revisited once again. See Carrington I, 2020 WL

5503537, at *1-3; Carrington II, 2020 WL 5758916, at *2-5. In sum, they were

necessitated by Plaintiff’s conduct alone, and they do not serve now as a basis

for the Court’s recusal. See id. Further, the fact that Plaintiff has named the

Court as a defendant in his CDCA Complaint does not militate in favor of a

different result. See Penn v. City of New York, No. 19 Civ. 2106 (JMF), 2019 WL

2085135, at *1 (S.D.N.Y. May 13, 2019) (“It is well settled that a party may not

procure a judge’s recusal merely by suing the judge”). “Such an easy method




                                        17
        Case 1:18-cv-04609-KPF Document 206 Filed 12/23/20 Page 18 of 18




for obtaining [a judge’s] disqualification should not be encouraged or allowed.”

United States v. Nagy, 19 F. Supp. 2d 139, 140 (S.D.N.Y. 1998).

                                      CONCLUSION

        For the reasons set forth in this Order, Plaintiff’s Rule 60 motion is

DENIED, and Defendants’ motion for an order to show cause is GRANTED.

Pursuant to the Injunction, Plaintiff and Mr. Sobel are ORDERED to withdraw

the CDCA Complaint as to Defendants on or before January 13, 2021. 5

Should they fail to do so, Plaintiff and Mr. Sobel are ORDERED TO SHOW

CAUSE, by videoconference, on January 15, 2021, at 1:00 p.m., why they

should not be held in civil contempt for violation of the Injunction and why

sanctions should not be imposed against them. Instructions for accessing the

videoconference will be provided at a later date.

        The Clerk of Court is directed to terminate the motions at docket entries

197 and 204. The Clerk of Court is also directed to mail a copy of this Order to

Plaintiff at his address of record. Counsel for Defendants is directed to serve a

copy of this Order on Plaintiff’s counsel.

        SO ORDERED.

    Dated: December 23, 2020
           New York, New York

                                                     KATHERINE POLK FAILLA
                                                    United States District Judge


5       On December 17, 2020, Mr. Sobel represented to the Court that he anticipates that he
        will be unavailable through January 11, 2021, due to a surgery scheduled for December
        18, 2020. (Dkt. #205). As such, the Court has provided Plaintiff and Mr. Sobel with
        more than sufficient time to allow them to coordinate the withdrawal of the CDCA
        Complaint.

                                             18
